per curiam:
El 30 de junio de 2011, emitimos una opinión per curiam mediante la cual suspendimos inmediata e in-definidamente de la profesión a la Sra. Yesenia Vázquez Torres, conforme a lo dispuesto en la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735). Véase In re Vázquez Torres I, 182 D.P.R. 431 (2011). A raíz de esto, comparece ante nos la representación legal de la referida abogada y solicita que reconsideremos nuestra posición y la readmi-tamos al ejercicio de la abogacía. Por los fundamentos que se exponen a continuación, reducimos su suspensión a un plazo de seis meses.
I
El 27 de mayo de 2009 la abogada de epígrafe fue acu-sada por un Gran Jurado, junto al Sr. José D. Figueroa Agosto T/C/C Junior Cápsula, de los cargos de “False Statement in Application for a Passport and Aiding and Abetting”, 18 U.S.C.A. sec. 1542 and 2, y “Furnishing a Passport which was Secured by Reason of a False Statement”, 18 U.S.C.A. sec. 1542. Luego de llegar a un preacuerdo con el Departamento de Justicia de Estados Unidos, la señora Vázquez Torres se declaró culpable de perjurio en el caso United States v. Yesenia Vázquez Torres, 10-CR-143 (JAF), el 26 abril de 2010.
De los hechos estipulados en ese preacuerdo surge que en o alrededor del 17 de diciembre de 1999, ésta acompañó al señor Figueroa Agosto a la Oficina de Pasaportes del Departamento de Estado de Puerto Rico. Allí, Figueroa Agosto solicitó un pasaporte bajo el nombre ficticio de “Angel F. Rosa Rivera”. Por su parte, la señora Vázquez Torres solicitó un pasaporte a su nombre. En dichas solicitudes de *855pasaportes, ambos ofrecieron la misma dirección residen-cial —la de Vázquez Torres— a sabiendas de que Figueroa Agosto no residía allí. En específico, la licenciada Vázquez Torres se declaró culpable de “Official certificates or writings”, según dispuesto en el Capítulo 47 del Título 18 del United States Code Annotated, 18 U.S.C.A. sec. 1018. Dicho delito preceptúa:
Whoever, being a public officer or other person authorized by any law of the United States to make or give a certificate or other writing, knowingly makes and delivers as true such a certificate or writing, containing any statement which he knows to be false, in a case where the punishment thereof is not elsewhere expressly provided by law, shall be fined under this title or imprisoned not more than one year, or both. Id.
Como consecuencia de estos hechos, y tras habérsele provisto un término de diez días para mostrar causa, me-diante una Resolución de 13 de mayo de 2011, la suspen-dimos del ejercicio de la abogacía. En nuestra Opinión del 30 de junio de 2011 expresamos que cuando un abogado se declara culpable de unos hechos que implican depravación moral y falta de honradez, corresponde la separación de la profesión. In re Andújar Figueroa, 156 D.P.R. 873 (2002); In re Rivera Medina, 127 D.P.R. 600 (1990).
II
A. Inconforme, la representación legal de Vázquez Torres compareció ante nos y solicitó la reconsideración de nuestra Opinión y la reinstalación de la abogada en la profesión. En síntesis, hizo dos planteamientos princi-pales. En su argumento principal, la representación legal de Vázquez Torres alega que un desaforo causado por la condena de un delito conforme a la See. 9 de la Ley de 11 de marzo de 1909, supra, solo se puede realizar contra aboga-dos que cometen delitos durante el ejercicio de la profesión. Cuando un abogado comete una conducta antes de ejercer *856la profesión, según aduce, este Tribunal tiene el poder de investigarla y tomar medidas antes de admitirle en la profesión. Además, sostiene que para poder desaforar al abogado al amparo de la referida disposición estatutaria, es necesario un juicio disciplinario que incluya todas las garantías del debido proceso, pues está en juego el derecho a ganarse el sustento y la vida. En apoyo de esa contención cita los casos In re Ruffalo, 390 U.S. 544 (1968), e In re Pérez Riveiro, 180 D.P.R. 193 (2010).
De igual forma, sostiene que, a la luz de In re Belén Trujillo, 128 D.P.R. 949 (1991), cuando el Tribunal pre-tende disciplinar a un abogado por conducta ocurrida antes de ser admitido en el ejercicio de la abogacía es necesario llevar a cabo un proceso con todas las garantías correspondientes. Por ello, alega que el plazo de diez días que le concedimos para mostrar causa por la cual no debía ser suspendida de la profesión mediante nuestra Resolución de 13 de mayo de 2011, no satisfizo los imperativos del debido proceso de ley que requieren los procesos disciplinarios.
Así las cosas, debemos recalcar que el uso y costumbre de este Tribunal al atender procedimientos al amparo de la See. 9 de la Ley de 11 de marzo de 1909, supra, es proveer un término mínimo para que el abogado convicto se exprese. Esto, pues contrario a un proceso disciplinario formal, no se requiere un procedimiento evidenciario para examinar una violación ética.
El hecho que activa la función disciplinaria en el caso de autos es cierto y constatable: una condena por delito. Como claramente señala la See. 9 de la Ley de 11 de marzo de 1909, supra, ese hecho es la condena, no la comisión del delito. De ahí que el texto aplicable dispone que “el abo-gado ... que fuere culpable de cualquier delito que impli-care depravación moral, podrá ser suspendido”. (Enfasis suplido.) El abogado ya tuvo la oportunidad de un debido proceso frente a la acusación de la comisión del delito.
*857Tal y como expresamos en In re Pérez Riveiro, supra, pág. 199, citando a In re Ruffalo, supra, “[l]os procedimientos disciplinarios son de naturaleza cuasi-penal, pues se sanciona a un abogado por determinada conducta en aras de proteger al público general”. Como correctamente señala la peticionaria, en dichos procesos está en juego el derecho de un abogado a ganarse el sustento. Por ello, en estos casos, los abogados son acreedores de las garantías del debido proceso de ley, el cual se satisface siempre que se le provea al abogado querellado la oportunidad de responder y defenderse de los cargos imputados y notificados, así como de ofrecer las teorías en las que se basen. In re Pérez Riveiro, supra; Zauderer v. Office of Disciplinary Counsel, 471 U.S. 626, 654-655 (1985).
Además, las exigencias mínimas del debido proceso de ley incluyen el ser notificado adecuadamente de los cargos en su contra, la oportunidad de ser oído, el derecho a con-trainterrogar y a examinar la prueba documental y material presentada por la otra parte. In re Ríos Ríos, 175 D.P.R. 57 (2008); Salvá Santiago v. Torres Padró, 171 D.P.R. 332, 343 (2007).
Por otra parte, en In re Belén Trujillo, supra, resolvimos que el Tribunal tiene el poder inherente para investigar y determinar si cierta conducta ejercida por una persona antes de convertirse en abogado puede ser considerada para removerlo del ejercicio de la profesión.
No obstante, vemos que, en casos como el de autos, no hay nada que investigar, pues es la condena en el foro es-tatal o federal la que activa el proceso disciplinario. Es por ello que las exigencias de debido proceso aquí menciona-das, corresponden a la etapa en la cual el Tribunal recibe la prueba contra el abogado y, por lo tanto, resultan inapli-cables a los hechos del presente caso. De esta forma, no habiendo controversia sobre el hecho de que la abogada Vázquez Torres es la persona implicada en la sentencia condenatoria, entendemos que el término de diez días pro-*858visto para que dicha abogada ofreciera razones por las cua-les no debía ser suspendida le brindó suficiente tiempo para controvertir cualquier asunto referente a su condena.
B. Por otro lado, también adujo que los hechos que die-ron paso a la declaración de culpabilidad ocurrieron en 1999, cuando la hoy abogada todavía ni siquiera era estu-diante de derecho. La representación legal de la señora Vázquez Torres añade que ella simplemente cometió un error de juventud al permitirle a un cliente de su patrono utilizar su dirección residencial para solicitar un pasaporte. En ese momento, según alega, desconocía que Figueroa Agosto era un prófugo. Por ello, adujo que se sor-prendió cuando fue acusada en el 2009.
Si bien es cierto que los hechos por los cuales se declaró culpable la abogada de epígrafe ocurrieron antes de esta haber estudiado derecho, discrepamos de su apreciación al describirlo como un error de juventud. Los hechos estipu-lados como parte de la alegación preacordada de culpabili-dad difieren marcadamente de las alegaciones traídas ahora por la abogada. La señora Vázquez Torres no prestó meramente su dirección para que el señor Figueroa Agosto recibiera en su casa el pasaporte fraudulento que iba a solicitar. Conforme a la estipulación suscrita por la señora Vázquez Torres, esta lo acompañó a sabiendas de que él iba a mentir en el documento. Además, ella llenó una solicitud de pasaporte propia, por lo que tenía que conocer el tipo de aseveraciones falsas que contenía la solicitud de Figueroa Agosto. Posteriormente, ella recibió el pasaporte y se lo entregó al señor Figueroa Agosto.
A pesar de que no podemos tomar livianamente el com-portamiento de la señora Vázquez Torres, somos conscien-tes de que en el presente caso existen una serie de ate-nuantes que deben pesar sobre nuestra función disciplinaria. Entre estos está el tiempo transcurrido entre la conducta y la eventual aceptación de culpabilidad, el hecho de que la abogada cumplimentó verazmente su soli-*859citud de admisión, al ejercicio de la abogacía y de que se ha desempeñado por más de dos años en la práctica sin seña-lamientos éticos. Por último, entendemos que esta con-ducta representa un hecho aislado y que no se han visto afectados clientes de la señora Vázquez Torres en su prác-tica legal.
III
A la luz de los fundamentos antes expuestos, hemos re-considerado nuestra posición sobre la indefinición de la suspensión de la abogada Vázquez Torres. En vista de los atenuantes antes expresados, acordamos que la suspen-sión sea por un término de 6 meses. En particular, toma-mos en consideración el tiempo transcurrido entre la con-ducta y la eventual aceptación de culpabilidad, el hecho de que la abogada cumplimentó verazmente su solicitud de admisión al ejercicio de la abogacía y de que se ha desem-peñado por más de dos años en la práctica sin señalamien-tos éticos. Asimismo, entendemos que esta conducta repre-senta un hecho aislado y que no se han visto afectados los clientes de la señora Vázquez Torres en su práctica legal.
Por otra parte, nos reafirmamos en los señalamientos que hiciéramos en In re Belén Trujillo, supra, con relación a nuestro poder inherente para investigar y resolver si de-terminada conducta de una persona antes de ser abogado puede ser considerada para removerlo como tal cuando sa-bemos de ello una vez es abogado, ya sea mediante el me-canismo de nombrar un Comisionado para que investigue y haga recomendaciones sobre el particular; de referir el asunto a la Comisión de Reputación, o cualquier otro me-canismo que cuente con las garantías procesales correspondientes. En casos como el de autos, cuando ha quedado demostrada la condena, procede el ejercicio inme-diato de nuestra función disciplinaria con las consecuen-cias que hemos expresado.
*860Se le apercibe a la señora Vázquez Torres que en el fu-turo deberá cumplir estrictamente con los cánones del Có-digo de Ética Profesional, 4 L.P.R.A. Ap. IX, y el ordena-miento que rige el ejercicio de la profesión legal en Puerto Rico.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Feliberti Cintrón reconsidera-ría, reinstalando a la Leda. Yesenia Vázquez Torres al ejer-cicio de la abogacía inmediatamente. La Jueza Asociada Señora Pabón Charneco no intervino.